DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a bypass continuation-in-part (CIP) application of an international application PCT/CN2018/087802 filed on May 22, 2018, claiming priority to foreign application CN201711426885.1 filed on December 26, 2017. Both prior-filed applications are not in English.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign priority application CN201711426885.1 has been received. 
Applicant’s claim for the benefit of a prior-filed international application PCT/CN2018/087802 under 35 U.S.C. 120 or 365(c) is acknowledged. Although a certified copy of the international application is not on file, it appears to have been published by the International Bureau as WO2019128054A1 and thus is unnecessary at this time. MPEP 1895.01.
Filing Dates for the Claims — All Claims Not Entitled to Priority Date
To be entitled to the filing date of either the foreign priority application CN201711426885.1 or the international application PCT/CN2018/087802, because both applications are not in English, applicant must file accurate English translations and demonstrate the subject matter in the prior-filed applications satisfies both the written description requirement and the enablement requirement of 35 U.S.C. 112(a). MPEP 1895.01, MPEP 211.05(I); see also, MPEP 2152.01, scenarios (B) and (D). To demonstrate compliance with 35 U.S.C. 112(a), applicant should point to support for their claimed subject matter in their translations.
Applicant has not yet complied with one or more conditions to actually be entitled to benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) and under 35 U.S.C. 120 or 365(c) and as follows:
Foreign application priority claim not perfected. An English translation of the non-English language foreign application CN201711426885.1 and a statement that the translation is accurate in accordance with 37 CFR 1.55 is required to perfect the claim for priority under 35 U.S.C. 119 (a)-(d). See MPEP §§ 215 and 216. 37 C.F.R. 1.55(g)(3)(ii)-(iii) states, “An English language translation of a non-English language foreign application is not required except: (ii) When necessary to overcome the date of a reference relied upon by the examiner; or (iii) When specifically required by the examiner.” The foreign application must adequately support the claimed subject matter, meaning satisfy the written description and enablement requirements of 35 U.S.C. 112(a).
International application benefit claim not perfected. An English translation of the non-English language international application PCT/CN2018/087802 and a statement that the translation is accurate is required to perfect the claim for benefit under 35 U.S.C. 120 and 365(c). “A certified copy of the international application (and an English translation of the international application) may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365(c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims” per MPEP § 1895; “the Director may require a verification of the translation of the international application or any other document pertaining to the application if the application or other document was filed in a language other than English” per 35 U.S.C. 372(b)(3); “An English language translation of a non-English language foreign application is not required except: (ii) When necessary to overcome the date of a reference relied upon by the examiner; or (iii) When specifically required by the examiner” per  37 CFR 1.55(g)(3)(ii)-(iii).
Applicant is reminded that MPEP 211.05(I) explains, any later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. MPEP 211.05(I).
Applicant is also reminded that the effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Claims having limitations only supported by a later application, are not entitled to the earlier application’s filing date; thus, different claims may have different filing dates. Cf Augustine Medical, Inc. v. Gaymar Indus., 181 F.3d 1291, 1302 (Fed. Cir. 1999); see also, Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (denying claims benefit of an earlier filing date based upon failure to maintain continuity of disclosure in two of three intervening applications because, “Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to what is disclosed.”).
It appears that both prior-filed applications, CN201711426885.1 and PCT/CN2018/087802, do not provide adequate support in the manner required by 35 U.S.C. 112(a) for one or more claims of this application.   
As related to the claimed subject matter, the international application and the foreign priority application disclose a micro device transferring apparatus comprising a release tape (Figs. 1-2 of foreign application and Figs. 1-2 of the international application). International application describes a roll of “pyrolysis tape,” as shown in Figures 1-2. The foreign priority application describes a roll of “pyrolysis adhesive tape” or “thermal tape”, as shown in Figures 1-2. Both prior-filed applications, the international application and the foreign priority application, do not appear to describe a release tape having “a tape substrate” and “a release adhesive connected to a side surface of said tape substrate” as recited in claim 1 and as shown in Figures 1 and 2 as elements 11 and 12 of the pending application. Features that would have been obvious from an earlier application are insufficient to satisfy the written description requirement, which claims must be supported by to be entitled to benefit of the earlier application’s filing date. Lockwood, 107 F.3d at 1571-72. Thus, claim 1 and its dependent claims do not appear to be entitled to the international application filing date and to the foreign application filing date, and instead are accorded to the actual filing date of the pending application (June 17, 2020).
Applicants may contest the above filing date determinations. To assert benefit of their earlier priority application filing date, applicants are required to provide a claim chart showing where each limitation is supported in the international application and in the foreign priority application with quotations of the relevant sentence(s) asserted as providing support, as well as citation to Figures and features shown.
Because the underlying disclosures from which this application originates are different, when filing an amendment in reply to this Office Action, applicants are required to:
(1) identify either the international application or the foreign priority application as the support for the amendment; and 
(2) specifically point out where support may be found in that identified disclosure for each claim amended. See MPEP § 2163(II)(A). 
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a 52 description of the invention defined by the claims.").

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said micro device transferring apparatus includes a plurality of said carrier units” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN108231651) in view of Kian et al. (US Pub. 20080122119).
Regarding claim 1, Xu et al. discloses in Fig. 1, Fig. 2 a micro device transferring apparatus comprising: 
a first conveying mechanism including a release tape [1] having a first end, a second end opposite to said first end, a horizontal section disposed between said first and second ends, a release adhesive [the release tape 1 is a pyrolysis adhesive tape or an UV adhesive tape], a first roller [2] connected to said first end of said release tape [1], and a conveying device [stepping motor (not shown), 31 and 32] connected to said horizontal section of said release tape and operable to drive said horizontal section of said release tape to move in a moving direction [from the translation provided by the Examiner, paragraph [0046]-[0047] of Xu disclose “pyrolysis tape pulling mechanism comprises a clamping roller, clamping roller comprises a driving roller 31 and a driven roller 32. free end of the thermal tape 1 clamped between the driving roller 31 and the driven roller 32, driving roller 31 by a stepping motor (not shown) driven to rotate, pulling the pyrolysis adhesive 1 and driven roller 32.”; paragraph [0058] of Xu discloses “the tape pulling mechanism of stepping motor pyrolysis in the pyrolysis adhesive 1 to the release device 62 direction a predetermined distance”]; 
at least one carrier unit disposed under said horizontal section of said release tape [1], and including a first carrier [51] adapted for holding a plurality of micro devices [53], and a second carrier [52] spaced apart from said first carrier [51] in the moving direction, and being adapted for receiving the micro devices [53] transferred from said first carrier [51][from the translation obtained by the Examiner, paragraph [0048] of Xu disclose “between the rotating shaft 1 and the pyrolysis adhesive tape traction mechanism of pyrolysis adhesive 1 is placed below the chip carrier 51 and the substrate carrier 52. substrate carrier 52 and the chip tray 51 are arranged back and forth along the mobile direction of the thermal tape 1. In this embodiment, the chip carrier 51 and the substrate carrier 52 are placed on the conveyor device, the conveyor device comprises a conveyor belt 41 and conveyor belt 41 at two ends of the driving wheel 42 and the driven wheel 43. the driving wheel 42 driven by another step motor to rotate so as to drive the chip carrying disk 51 and substrate carrier 52 move forward along the mobile direction of the thermal tape 1. wherein the chip tray 51 for placing the LED chip to be transferred 53 and the substrate tray 52 for placing the LED substrate 54. the stepping motor and the driving wheel 42 can be selected from various types of transmission mechanism, such as a gear, and the belt device can be replaced by any other suitable mobile device”; paragraph [0058] of Xu discloses “the vertical moving device of the releasing device 62 to release device 62 move downwards, extruding the pyrolysis adhesive tape below the LED chip 1 and adhering on the pyrolysis adhesive 1 to bottom surface 53, contact with the substrate carrier 52 on the LED substrate 54 a predetermined position so that the LED chip 53 and the LED chip 53 separated from the pyrolysis adhesive 1 due to the heating effect”]; 
a push mechanism including a push device [61] that is movable in a vertical direction and that is operable for pushing said release tape [1] toward said first carrier [51] such that such that said release adhesive of said release tape [1] comes into contact with at least one of the micro devices [53] to pick up the at least one of the micro devices [53][paragraph [0049]-[0050], [0058] of Xu discloses “starting device 61 of the vertically moving device 61 move downwards the extruding device, extruding the pyrolysis adhesive tape at the lower part 1 and a chip carrier 51 on the LED chip 53, the LED chip 53 is adhered on the pyrolysis adhesive 1.”]; and 
a release mechanism including a release device [62] operable for decomposing a part of said release adhesive of said release tape [1] to release the at least one of the micro devices [53] picked up by said release tape [1] onto said second carrier [52][paragraph [0051], [0058]].
Xu et al. fails to disclose 
a release tape having a tape substrate, and a release adhesive connected to a side surface of said tape substrate.
Kian et al. discloses in Fig. 2, paragraph [0051], [0068]-[0078]
a release tape having a tape substrate [212], and a release adhesive [214] connected to a side surface of said tape substrate [212].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kian et al. into the method of Xu et al. to include a release tape having a tape substrate, and a release adhesive connected to a side surface of said tape substrate. The ordinary artisan would have been motivated to modify Xu et al. in the above manner for the purpose of providing suitable alternative configuration of a release tape for being effectively used in selective transfer process; providing a carrier having a functional adhesive to allow the transfer of the chip in which the advantages of using functional adhesives include the fact that the adhesives can be screen printed or printed with other printing methods and the adhesive printed on the carrier can be recyclably used for many cycles. The utilization of recyclable functional adhesives can simplify the chip transfer process, increase chip transfer and bonding yields and reduce production costs [paragraph [0018], [0065]-[0066], [0076]-[0078] of Kian et al.].  
Regarding claims 2 and 4, Xu et al. discloses in Fig. 1 and Fig. 2, paragraph [0046]-[0047]   
wherein said conveying device [stepping motor (not shown), 31 and 32] includes: a pinch unit [31 and 32] including a driving roller [31] and a driven roller [32] that are disposed at two sides of said horizontal section of said release tape [1] to pinch said horizontal section of said release tape [1]; and 
a pinch unit driving device [stepping motor (not shown)] connected to said pinch unit [31 and 32] to drive rotation of said driving roller [31] to move said horizontal section of said release tape [1] in the moving direction; wherein said pinch unit driving device of said conveying device is a stepping motor [from the translation obtained by the Examiner, paragraph [0046]-[0047] of Xu disclose “pyrolysis tape pulling mechanism comprises a clamping roller, clamping roller comprises a driving roller 31 and a driven roller 32. free end of the thermal tape 1 clamped between the driving roller 31 and the driven roller 32, driving roller 31 by a stepping motor (not shown) driven to rotate, pulling the pyrolysis adhesive 1 and driven roller 32. the pyrogenation tape pulling mechanism is only one example, and can be replaced by other suitable mechanisms, such as replacing the clamping roller driven by the stepping motor rotating shaft, the free end of thermal tape 1 adhered on the rotating shaft, or is wound on the rotating shaft, or by a clamping structure to the thermal tape 1 free end is clamped on the rotating shaft so as to drive the rotating shaft to rotate by the stepping motor, the thermal tape 1 formed. the stepping motor and the driving roll 31 or between the rotating shaft can be selected from various types of suitable transmission mechanism, such as a gear set”].

Regarding claims 3 and 5, Xu et al. discloses in Fig. 1 and Fig. 2, paragraph [0046]-[0047] wherein: said first conveying mechanism further includes a second roller [the stepping motor rotating shaft]; 
said second end of said release tape [1] is connected to said second roller [the stepping motor rotating shaft]; and 
said first conveying mechanism further includes a roller driving device [the stepping motor] that is operable to drive rotation of said second roller [the stepping motor rotating shaft] such that a part of said release tape [1] is wound on said second roller [the stepping motor rotating shaft]; wherein said roller driving device of said first conveying mechanism is a stepping motor [from the translation obtained by the Examiner, paragraph [0046]-[0047] of Xu disclose “the pyrogenation tape pulling mechanism is only one example, and can be replaced by other suitable mechanisms, such as replacing the clamping roller driven by the stepping motor rotating shaft, the free end of thermal tape 1 adhered on the rotating shaft, or is wound on the rotating shaft, or by a clamping structure to the thermal tape 1 free end is clamped on the rotating shaft so as to drive the rotating shaft to rotate by the stepping motor, the thermal tape 1 formed. the stepping motor and the driving roll 31 or between the rotating shaft can be selected from various types of suitable transmission mechanism, such as a gear set”].

Regarding claim 6, Xu et al. discloses in paragraph [0047], [0051] wherein said release adhesive of said release tape is a thermal release adhesive [thermal tape], and said release device [62] of said release mechanism is operable to heat up said release adhesive of said release tape [thermal tape 1][ from the translation obtained by the Examiner, paragraph [0051] of Xu disclose “the releasing device 62 is a heating device, by means of heating the thermal glue lose stickiness so as to reach the purpose of releasing the chip. 62. The manual release device can select any suitable heating device, such as an infrared beam radiation device, heating the pyrolysis adhesive through infrared beam. Another example is configured with a heat source, the heat source providing heat to release device 62, so that the gripping of the chip and tape separated by the way of heating and pyrolysis. the heat source can be electric heating device, such as insertion releasing device of the heating rod 62, the release device 62 is heated”.
Kian also discloses in paragraph [0061]-[0062]  wherein said release adhesive [functional adhesive] of said release tape is a thermal release adhesive [temperature sensitive adhesive TSA].

Regarding claim 7, Xu et al. discloses in paragraph [0053] wherein said release adhesive of said release tape [1] is an ultraviolet release adhesive, and said release device of said release mechanism is operable to emit an ultraviolet light [from the translation obtained by the Examiner, paragraph [0051] of Xu discloses “pyrolysis glue can be replaced by other decomposable material, such as replacement is UV adhesive, the releasing device is replaced by UV (ultraviolet) irradiation device, the UV glue lose stickiness so as to reach the purpose of releasing the chip by ultraviolet radiation by the heating device”].

Regarding claim 8, Xu et al. discloses in paragraph [0050] 
wherein: said push device [61] of said push mechanism is made of a thermal conductive material [metal]; and said push mechanism further includes a cold source [circulating cooling water] for cooling said push device [61][from the translation obtained by the Examiner, paragraph [0050] of Xu discloses “Because most viscous gel is not suitable for use under high temperature, and in the operation process device possibly heating to affect the adhesion effect, so the preferred configuration for cooling of the cold source is setup. cold source may be, for example, the circulating cooling water by the extruding device 61 flow absorbs heat of extrusion 61, reach the purpose of cooling device 61. In this case, the device 61 can be made by the material with good heat conductivity, such as metal”].

Regarding claims 9, 10, 11, Xu et al. discloses in Fig. 1 and Fig. 2, paragraph [0047]  
a second conveying mechanism for moving said at least one carrier unit [51 and 52] in the moving direction;
wherein said second conveying mechanism includes a conveying belt [41] that holds said at least one carrier unit [51 and 52], and a driving roller [42] and a driven roller [43] that permit said conveying belt [41] to be disposed therearound;
wherein said second conveying mechanism further includes a control unit [another step motor] for driving rotation of said driving roller [42] of said second conveying mechanism [from the translation obtained by the Examiner, paragraph [0047] of Xu discloses “the chip carrier 51 and the substrate carrier 52 are placed on the conveyor device, the conveyor device comprises a conveyor belt 41 and conveyor belt 41 at two ends of the driving wheel 42 and the driven wheel 43. the driving wheel 42 driven by another step motor to rotate so as to drive the chip carrying disk 51 and substrate carrier 52 move forward along the mobile direction of the thermal tape 1”.]

Regarding claims 12, 13, 15 and 16, Xu et al. discloses in Fig. 1, Fig. 2, and paragraph [0049], [0051] 
wherein said push device has a push surface that is movable for pushing said release tape and that is adapted to correspond in dimension to one of the micro devices; 
wherein said push surface of said push device [61] corresponds in dimension to a matrix of said micro devices;
wherein said release device [62] has a push surface that is operable for pushing said release tape [1] and that corresponds in dimension to one of the micro devices;
wherein said push surface of said release device [62] corresponds in dimension to a matrix of said micro devices. 
[from the translation obtained by the Examiner, paragraph [0049] of Xu discloses “the bottom of the extrusion device 61 comprises an extrusion plane, thermal tape 1 can be pressed from above. the size of the extruding plane by grasping of the matched with the size of the chip, for example, can be matched with one of the dimensions of the chip is captured, may be slightly greater than or slightly less than the size of the chip, grabbing one chip at a time. the size of the array can also be formed with a plurality of chip matched, capturing a plurality of chips at a time, as shown in FIG. 4, in each block diagram is one chip, the line frame is a chip array, the extrusion size of plane array is matched with the size of the chip, can be slightly greater than or slightly less than the size of the chip arrays so as to realize grasping a plurality of chips at a time.” Paragraph [0051] of Xu discloses “the bottom of the release device 62 can also adopt the same bottom extrusion 61, namely comprising the gripped chip or chip array is matched with the size of the extrusion plane”].

Regarding claim 14, Xu et al. discloses in Fig. 1, Fig. 2, paragraph [0051]  
wherein said release device [62] of said release mechanism is movable in the vertical direction to push said release tape [1][ from the translation obtained by the Examiner, paragraph [0051] of Xu discloses “The manual release device also can be equipped with the vertical moving device, by which the tape distance control the pyrolysis heating, and to facilitate chip installed on the substrate, and also can through the downward movement of tape extrusion effect.”].

Regarding claim 17, Xu et al. discloses in Fig. 1, Fig. 2 wherein said micro device transferring apparatus includes only one of said carrier unit [51 and 52].

Regarding claim 18, Xu et al. discloses in paragraph [0055]  wherein said micro device transferring apparatus includes a plurality of said carrier units [from the translation obtained by the Examiner, Xu discloses in paragraph [0055], “the first carrying disk and the second carrying disk can be one group or several groups, arranged or arranged in parallel along the belt moving direction, the first and second carrier plate in different groups can be alternately arranged or continuously arranged, respectively”.

Regarding claims 19, 20 and 21, Xu et al. discloses in Fig. 3, paragraph [0060] 
wherein at least one of said push device of said push mechanism and said release device of said release mechanism is movable in the moving direction;
a micro-adjustment unit [XY shaft spiral fine adjustment device] for adjusting the orientation of said push surface of said push mechanism in an imaginary horizontal plane extending in the moving direction;
a micro-adjustment unit [XY shaft spiral fine adjustment device] for adjusting the orientation of said push surface of said release mechanism in an imaginary horizontal plane extending in the moving direction.
[from the translation obtained by the Examiner, Xu discloses in paragraph [0060] “to the chip before adhesion and separating the device 61 and delivery device 62 are accurately with the chip and substrate alignment, can also be added in the pyrolysis transferring device camera and extrusion device 61 and horizontal moving device of the releasing device 62. The images collected by the camera by the releasing device 62 vertical direction of offset control system controls the horizontal moving device adjusting device 61, with the chip and the substrate are accurately in contraposition. the horizontal moving device may be, for example, a mechanical arm, it can realize the whole level of horizontal moving extrusion device 61 or device 61 and a vertical mobile device movement, and horizontal movement of the release device 62 or release device 62 and integral horizontal movement of the vertically moving device. and the moving distance also can be the image monitoring mode, the control system setting and adjusting the thermal tape 1 and conveyor belt 41. Furthermore, the device and release device can be further equipped with a XY shaft spiral fine adjustment device (shown in Figure 3), auxiliary alignment control”].

Regarding claim 22, Xu et al. and Kian et al. discloses the micro device transferring apparatus as claimed in claim 1 for transferring at least one of the micro devices.
Xu et al. also discloses in Fig. 1 and Fig. 2, claim 19, and paragraph [0046]-[0047] a method of utilizing the micro device transferring apparatus for transferring at least one of the micro devices, the method comprising: 
operating the push device [61] of the push mechanism to push the release tape [1] such that the release adhesive of the release tape [1] picks up the at least one of the micro devices [53]; 
operating the conveying device [stepping motor (not shown), 31 and 32] to move the release tape [1] in the moving direction such that the at least one of the micro devices [53] is moved to a position located above the second carrier [52]; and 
operating the release device [62] of the release mechanism to decompose a part of the release adhesive of the release tape [1] to release the at least one of the micro devices [53] picked up by the release tape [1] onto the second carrier [52].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822